                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPADMSION

ANTONIA SANCHEZ ROBLES,

      Plaintiff,

V.                                                  Case No.: 8:18-cv-1453-EAK-JSS

COSTCO WHOLESALE CORP.,

      Defendant.

                                       ORDER

      Currently before the undersigned is the Report and Recommendation ("R&R")

of United States Magistrate Judge Julie S. Sneed. (Doc. 118). By the R&R, Judge

Sneed recommends that Defendant Costco Wholesale Corp.'s ("Costco") Motion to

Tax Costs, (Doc. 117), be granted in part and denied without prejudice in part, (Doc.

118). Costco objects in part. (Doc. 119). Plaintiff Antonia Sanchez Robles failed to

file written objections to the R&R or respond to Costco's objections.

                                           I.

      Under the Federal Magistrates Act ("Act"), Congress vested Article III judges

with the power to "designate a magistrate judge to hear and determine any pretrial

matter pending before the court," subject to various exceptions.         28 U.S.C. §

636(b)(l)(A).      The Act further vests magistrate judges with authority to submit

proposed findings of fact and recommendations for disposition by an Article III judge.

Id. § 636(b)(l)(B).     "Within fourteen days after being served with a copy [of a
magistrate judge's report and recommendation], any party may serve and file written

objections to [the magistrate judge's] proposed findings and recommendations." Id. §

636(b)(l). On review, the district judge "shall make a de nova determination of those

portions of the report ... to which objection is made." Id. When no timely and specific

objections are filed, caselaw indicates the district judge should review the magistrate

judge's proposed findings and recommendations using a clearly erroneous standard.

See Gropp v. United Airlines, Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993)

(Kovachevich, J.). The district judge "may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l). The district judge "may also receive further evidence or recommit the

matter to the magistrat~ judge with instructions." Id.

                                          IL


      By the R&R, Judge Sneed recommends granting Costco's request to recover the

$400.00 filing fee Costco paid in removing the action to this Court. (Doc. 118 at 3-4).

Judge Sneed recommends denying Costco's remaining requests for:

       1. $799.33 in printing and photocopying costs;

      2. $1,337.25 in transcript costs; and

      3. $26,444.69 in costs for expert witness fees.

Id. Regarding Costco's requests for printing, photocopying, and transcript costs, Judge

Sneed recommends the denial be without prejudice to Costco's right to present



                                           2
argument or evidence regarding the necessity of such costs. Id. at 3 (citing United States

E.E.O.C. v. W&O, Inc., 213 F.3d 600,623 (11th Cir. 2000); Watson v. Lake Cty., 492 F.

App'x 991, 996 (11th Cir. 2012)). Regarding Costco's request for expert witness fees,

Judge Sneed recommends the denial be without prejudice to Costco's right to seek the

statutory per diem fees authorized under 28 U.S.C. § 1821(b). Id. at 4 (citing Kivi v.

Nationwide Mut. Ins. Co., 695 F.2d 1285, 1289 (11th Cir. 1983)).


      Costco filed its objections to the R&R on December 3, 2019. (Doc. 119). By

the objections, Costco presents argument regarding the necessity of its printing and

photocopying costs. Costco contends:

      [P]hotocopies and printing costs in the present case include the use of
      exhibits that were relied upon by the defense and submitted to the jury.
      Said exhibits consisted of but were not limited to medical records,
      medical images and other pertinent documents that were relied upon at
      trial for the presentation of [Costco's] case, chiefly its defense against the
      Plaintiffs allegations. Said items were used, presented to the Court and
      submitted into. evidence and therefore, all constitute items necessarily
      obtained for use in this case. Without question, the absence or
      nonexistence of said printed and photocopied materials would have
      substantially impaired the ability for [Costco] to present its case to the
      jury and therefore this Court should find said costs were necessarily
      obtained for use in this case.

Id. at 3. Upon consideration, the undersigned finds Costco's argument sufficient to

establish the printing and photocopying costs were necessarily incurred for use in the

case. See W&O, Inc., 213 F.3d at 623. The Costs are therefore recoverable. See 28

U.S.C. § 1920(3)-(4). The undersigned will award Costco $799.33 for printing and

photocopying costs.



                                            3
      Costco likewise presents argument regarding the necessity of its transcript costs.

Costco contends:

      [T]he use of the deposition transcripts of the Plaintiff, Dr. Libreros
      [Plaintiffs treating neurologist] and Dr. Mac[L]aren [Plaintiffs treating
      orthopedist] were paramount to [Costco's] ability to present its case to
      the jury and · for its defense against the Plaintiffs allegations.
      Furthermore, the transcripts were heavily relied upon for impeachment
      purposes to effectively demonstrate [Costco's] position to the jury.
      Without the deposition transcripts [Costco] would have been
      significantly disadvantaged and therefore, unable to effectively articulate
      its position to the jury. The ability to separate the significant impact from
      [Costco's] favorable jury verdict from a probable result without the
      utilization of the deposition transcripts would be nearly impossible. The
      effectiveness of the transcripts both for refreshment of the testifying
      witnesses' recollection and especially for impeachment purposes was
      paramount to [Costco's] effectiveness at presenting its case to the jury.

(Doc. 119 at 5). Upon consideration, the undersigned finds Costco's argument

sufficient to establish the transcript costs were necessarily incurred for use in the case.

See Watson, 492 F. App'x at 996. The Costs are therefore recoverable. See 28 U.S.C.

§ 1920(2). The undersigned will award Costco $1,337.25 for transcript costs.

       Costco doesn't object to Judge Sneed's recommendation that Costco be

awarded the $400.00 filing fee, nor her recommendation that Costco be awarded

only the statutory per diem expert witness fees authorized under 28 U.S.C. §

182l(b). (Doc. 119 at 1-2, 6). The undersigned will award Costco $400.00 for the

filing fee and $80.00 for expert witness fees.




                                             4
                                     III.

     . Accordingly, Judge Sneed's R&R, (Doc. 118), is AFFIRMED AND

ADOPTED IN PART, and Costco's Motion to Tax Costs, (Doc. 117), is GRANTED

IN PART and DENIED IN PART, to the extent that Costco is awarded costs in the

total amount of $2,616.58.

      ORDERED in Chambers, in Tampa, Florida, this 18th day ofDecember, 2019.




Copies furnished to:

Counsel/Parties of Record




                                      5
